Filing Date: 04/16/2019
Claimed Foreign Priority Date: 10/01/2018 (KR 10-2018-0117108)
Applicant: Park
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 11/10/2020.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 11/10/2020, responding to the Office action mailed on 09/08/2020, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claim 5 and added new claim 21. Accordingly, pending in this application are claims 1-4 and 6-21.

Response to Amendment

Applicant’s amendments to Claims have overcome the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 previously set forth in the Non-Final Office action mailed 

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the formal matters related to the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:




Replace the title with -- Method of Fabricating an Integrated Circuit Device by Using a Block Copolymer to Form a Self-Assembly Layer --. 

Allowable Subject Matter
Claims 1-4 and 6-21 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest a method of fabricating an integrated circuit device, the method comprising the steps of forming a second hole in the self-assembly layer by entirely removing the first domain from the self-assembly layer, wherein the second hole communicates with the first hole and has a second inner wall having a second tilt angle with respect to a plane parallel to the main surface of the substrate, the second tilt angle being different from the first tilt angle of the first inner wall of the first hole.
Regarding claim 10, the prior art of record fails to disclose or suggest a method of fabricating an integrated circuit device, the method comprising the steps of forming a self-assembly layer having a plurality of first domains and a second domain by using a block copolymer, the plurality of first domains covering the plurality of first conductive patterns, and the second domain surrounding the plurality of first domains and covering the mold layer; and forming a plurality of second holes by entirely removing the plurality of first domains, the plurality of second holes respectively communicating with the plurality of first holes.
Regarding claim 16, the prior art of record fails to disclose or suggest a method of fabricating an integrated circuit device, the method comprising the steps of converting the second domain into an inorganic oxide layer; forming a plurality of second conductive patterns in the plurality of second holes, the plurality of second conductive patterns being connected to the plurality of first conductive patterns; and removing the inorganic oxide layer and the mold layer.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose method of manufacturing .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Remainder of page intentionally left blank







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814